Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155081                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JOHN LAUVE,                                                                                               Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 155081
                                                                    COA: 329985
                                                                    Ct of Claims: 15-000118-MM
  GOVERNOR,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 27, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2017
           d0124
                                                                               Clerk